PER CURIAM.
Petitioner asks this court to allow an “appeal in forma pauperis” from an order of May 11, 1939, of the United States District Court for the Northern District of California, Southern Division, denying petitioner’s petition for writ of habeas corpus. The District Court certified “that the-grounds for appeal are in law so frivolous-in their nature as to show that the appeal is not taken in good faith, * ' * * ”, In view-*761of this certificate this court cannot allow the petitioner to proceed on appeal in forma pauperis. 28 U.S.C.A. § 832; Stanley v. Swope, 9 Cir., 99 F.2d 308; In re Wragg, 5 Cir., 95 F.2d 252; Brown v. Johnston, 9 Cir., 99 F.2d 760.
Petition denied.